WALSH, J.
Heard on demurrer to first, four counts-of the declaration.'
This is an action by a real estate broken-to recover from the owner for the owner’s failure to allow the broker to show the premises to prospective purchasers, whereby the plaintiff claims he was deprived of his commission *48and that he is entitled to damages. There are two main grounds of demurrer: (1) that it appears in each count that the agent’s authority was revoked by the seller before the agent had produced a buyer ready, willing and able to buy on the owner’s terms; and (2) that to state a cause of action it must appear affirmatively that the agent was able to produce a buyer ready, willing and able financially to buy the property on the owner’s terms.
For plaintiffs: Greenough, Lyman & Cross.
For defendant: Tillinghast & Collins.
It is well established law that the promise of the seller in cases of this kind is revocable at any time prior to the production by the broker of a purchaser ready, willing and financially able to buy on the seller’s terms. The promise of the seller is unilateral and the contract is complete only when the broker produces a purchaser qualified as above set forth.
Codigan vs. Crabtree, 179 Mass. 474;
McElroy vs. Carney, 124 Atl. 98 (R. I.)
It is the production of a purchaser able and willing to purchase and the consummation of the agreement for sale on terms satisfactory to the seller which gives the right to the commission on the price obtained.
Butler vs. Baker, 17 R. I. 582.
La Brosse etc. vs. Kubiak, 132 Atl. 885;
Peckham vs. Ashhurst, 18 R. I. 376.
Since proof of ability to produce a purchaser is a sine qua non of recovery, whether the broker’s authority was rightfully or wrongfully revoked, the broker suing for his commission or damages must allege that he was able to do so or would have been but for some fault of the principal. Damages suffered by an agent through revocation of his authority by a principal, in the absence of an allegation in the declaration that the broker could have produced a purchaser ready, willing and able to purchase on terms satisfactory to the seller, are too speculative to be recoverable.
Demurrers to each count sustained on all grounds alleged.